DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 8, 9, 11-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 8 and 9 recite the limitation "2-methyl-3-butyn-2-ol".  There is insufficient antecedent basis for this limitation in the claim as the parent claim does not allow for this corrosion inhibitor.
Claims 11 and 12 recites the limitation "cleaning solution" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 and 14 recites the limitation “secondary cleaning composition” and "secondary corrosion inhibitor".  There is insufficient antecedent basis for this limitation in the claim.  It appears the applicant should refer to “secondary cleaning compound” as only single compounds are taught.
Claim 20 excludes compounds which are required by the parent claim.  There is insufficient antecedent basis for this limitation in the claim.  The applicant defines a composition depending on a 

Claim Objections
Claim 13-15 are objected to because of the following informalities:  the applicant fails to use the phrase “further comprising a” in claims 13 and 14 and “further comprising”.  This language rendering the claim confusing as it appear to introduce a new composition.   Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4, 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAlpin; Joseph Gregory et al. US 20180272386 A1.
McAlpin teaches cleaning compositions for semiconductors containing a redox agent, a solvent, metal-containing additives, a cyclic amine and water (see title and abstract).
In paragraph 61, McAlpin teaches pH adjusting agents which includes compounds such as guanidine salts, quaternary compounds and alkanolamines.  In paragraph 59, McAlpin teaches the pH may range from about 7 to about 12.  And in paragraph 62 teaches suitable quaternary compounds including tetramethyl ammonium hydroxide.
McAlpin teaches various suitable solvents including glycol ethers (par 33).  In paragraph 57, McAlpin teaches the use of oxalic acid, tartaric acid, and succinic acid.
McAlpin teaches the use of organic acids and chelating agents in paragraph 58.    Surfactant can be included  as additional additives (par 64 and 66).


Claim(s) 1, 11, 12, 13, and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashida; Ichiro et al. (US 20060154838 A1).
Hayashida teaches liquid cleaners for semiconductor substrates containing chelating agents and having a pH from 8 to 13 (see abstract).
Hayashida teaches the addition of alkaline compounds into these compositions including the use of guanidine and their salts (par 20).
In paragraph 23, Hayashida teaches the use of buffering agents.  And in paragraph 26, teaches chelating agents may also be added.
Hayashida teaches other additives including surfactants and solvents in paragraph 36.  And in paragraph 37 teaches the surfactants can be glycol ether type surfactants.

Claim(s) 1-4, and 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita; Kikue et al. (US 20160083675 A1).
Morita teaches cleaning liquid compositions for post-CMP cleaning.  These compositions are suitable for semiconductors and have a pH from 8-11.
Morita broadly describes their cleaning compositions in paragraph 36 and teaches the use of basic compounds such as quaternary ammonium compounds, basic nitrogen containing compounds, surfactants and chelating agents.
In paragraphs 51 and 52, specific examples of the quaternary compound are describes including tetraethyl ammonium hydroxide and tetramethyl ammonium hydroxide.  Polyamines are also suitable nitrogen containing compounds (par 53) as well as alkanolamines (par 54).  Heterocyclic compounds can also be used including morpholine (par 61).  In paragraph 66 heteromonocyclic compounds are taught including pyrazolones.
Chelating agents may also be including in the composition (par 82 and 83) and in paragraph 84 surfactants are taught as optional ingredients.
	Organic solvents can be included as well as oxalic acid (par 90).

Allowable Subject Matter
Claimss 6, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest the inclusion of the specific corrosion inhibitors taught in claims 6, 7, and 10.  Nor does the prior art provide sufficient motivation for the use of corrosion inhibitors beyond the numerous taught.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761